Case 3:20-bk-30290              Doc 32     Filed 08/18/20 Entered 08/18/20 12:57:37                 Desc Main
                                           Document     Page 1 of 3


                             IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
In re:

R.E.X., INC.,                                                                  Case No. 20-30290
                                                                               Chapter 11
            Debtor.

                          APPLICATION TO EMPLOY C.P.A. FOR THE DEBTOR

            The application of the debtor, R.E.X., Inc., respectfully represents:

            1. On July, 2020, the Debtor filed a petition under Chapter 11 of the U.S. Bankruptcy Code.

            2. Your Applicant has continued in possession of its property and your Applicant is now

operating its commercial rental business.

            3. The Debtor wishes to employ Paul Khoury as accountant for the Debtor.

            4. Your Applicant has selected Paul Khoury for the reason that he has experience in matters of

bankruptcy accounting, having previously prepared Chapter 11 Monthly Operating Reports for other

entities.

            5. To the best of the Debtor’s knowledge, Paul Khoury has no connection with the creditors or

any other party in interest, or their respective attorneys.

            6. Paul Khoury represents no interest adverse to the Debtor in Possession or the estate in the

matters upon which he has been engaged to represent the Debtor in Possession, and the employment of

Paul Khoury would be in the best interest of the estate.

            7. Paul Khoury seeks to be paid for professional services as follows:

                      a. Preparation of Monthly Operating Reports at the rate of $75.00 per report.

                      b. $200.00 per hour in connection with preparation of payroll, payroll tax returns, and

other financial records necessary to the administration of the case.

            WHEREFORE, the Debtor prays that the employment of Paul Khoury be approved under

Subchapter V, of Chapter 11 of the Bankruptcy Code, and for such other and further relief as the Court

deems appropriate.
Case 3:20-bk-30290    Doc 32   Filed 08/18/20 Entered 08/18/20 12:57:37   Desc Main
                               Document     Page 2 of 3




                                             R.E.X., Inc.

                                             By Counsel




/s/ Joseph W. Caldwell
Joseph W. Caldwell, Esquire
WV Bar No. 0586
CALDWELL & RIFFEE, PLLC
P.O. Box 4427
Charleston, WV 25364
Phone: (304) 925-2100
joecaldwell@frontier.com
Counsel for Debtor
Case 3:20-bk-30290     Doc 32    Filed 08/18/20 Entered 08/18/20 12:57:37           Desc Main
                                 Document     Page 3 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

In re:

R.E.X., INC.,                                                       Case No. 20-30290
                                                                    Chapter 11
         Debtor.


                                CERTIFICATE OF SERVICE

         The undersigned attorney hereby certifies that the attached DEBTOR’S APPLICATION TO
EMPLOY C.P.A. was served electronically upon the following:
ustpregion04.ct.ecf@usdoj.gov
- Office of the U.S. Trustee on this 18th day of August, 2020.



                                           /s/ Joseph W. Caldwell
                                           Joseph W. Caldwell
